Citation Nr: 1734901	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  11-28 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and service connection for a psychosis for the purpose of establishing eligibility for Department of Veterans Affairs treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and L.M.



ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran had honorable active service in the United States Navy from January 1986 to July 1996, and the United States Air Force from November 2004 to February 2005.  The Veteran served during peacetime and the Gulf War Era.  The Veteran received multiple awards and medals including the Navy Good Conduct Medal with one Device and the Naval Reserve Forces Meritorious Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I. Verification of Periods of Service

The Veteran has stated that he was in the United States Naval Reserve from August 2001 to November 2003, and in the United States Air Force Reserve from November 2003 to October 2010.  It does not appear that all of the Veteran's periods of reserve service have been verified.  On remand, the AMC/RO should obtain verification of the dates of service, including dates of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

II. Service Connection for Hypertension

The Veteran seeks service connection for hypertension.  The Veteran asserts that hypertension is related to service.  At the May 2017 Travel Board hearing, the Veteran testified that hypertension was diagnosed in approximately 1989-1990.  He testified that he has been taking medication on and off since that time.  He also testified that he was currently being treated by a VA treatment provider and taking medication for hypertension.  The Veteran testified that during service he was prescribed Seldane, which had a known cardiovascular side effect and was withdrawn and banned in the United States in 1998.

The Veteran served in the United States Navy from January 1986 to July 1996, and the United States Air Force from November 2004 to February 2005.  Service treatment records reflect that on January 18, 1990, the Veteran's blood pressure was 130/84; on June 15, 1991, it was 138/86; on January 11, 1995, it was 130/70; on January 12, 1995, it was 130/80; on March 15, 1995, it was 140/96; and on April 2, 1996, it was 136/76.

Service treatment records in May 1991 and June 1991 reflect that the Veteran was prescribed Seldane.

Post-service treatment records in January 2016 reflect that the Veteran was being treated for hypertension, and his blood pressure was 135/88.

The Board finds that a VA examination is necessary to determine whether hypertension is etiologically related to any incident of military service, to include any qualifying period of ACDUTRA or INACDUTRA.


III. Service Connection for an Acquired Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder, to include anxiety.  The Veteran asserts that anxiety is related to service.  At the May 2017 Travel Board hearing, the Veteran testified that he began receiving treatment for anxiety in 2004.  The Veteran testified that he did not have a diagnosis of psychosis, schizophrenia, or bipolar disorder.  The Veteran testified that he had been diagnosed with anxiety, adjustment disorder, and a mood disorder.  The Veteran's representative asserted that the Veteran was a victim of abuse during active duty in the service; he was struck in the head with a frying pan, and it led the Veteran to fear of other possible attacks.  The Veteran's representative further asserts that the Veteran's anxiety was also caused by the Veteran's high blood pressure; the Veteran's issues with adjusting to military life; the Veteran's experience taking two week long courses in service; the side-effects of the Veteran's prescribed medications in active duty service; and the Veteran's fear of losing his flight status due to prescribed medications, including Wellbutrin.  The Veteran also testified that during service he was prescribed Darvocet, which had a known side effect of anxiety, and was banned in the United States in November 19, 2010.  He testified that he also went through Isoniazid therapy (IHN), which had a known side effect of mood changes.

The Veteran served in the United States Navy from January 1986 to July 1996, and the United States Air Force from November 2004 to February 2005.  June 1987 military personnel records reflect that the Veteran completed a thirty-six hour course through the Navy Alcohol and Drug Safety Action Program.  June 1991 military personnel records reflect that the Veteran repeated the course.

August 1991 service treatment records reflect that the Veteran sought treatment for a head injury.  The Veteran reported that he was hit on the head with a frying pan.

Service treatment records in November 1990 reflect that the Veteran reacted to PPD.  The treatment provider noted that it meant the Veteran had been exposed to the organism that causes tuberculosis (TB).  He was instructed to take Isoniazid (INH) daily for a period of six months to prevent the development of active TB.  March 1992 service treatment records reflect that the Veteran reported that he took INH for a full six months.

Service treatment records in May 1991 and June 1991 reflect that the Veteran was prescribed Seldane.  August 1991 service treatment records reflect that the Veteran was prescribed Darvocet.

August 2004 private medical record reflects that the Veteran began taking Wellbutrin.  A January 2006 letter from a private medical provider reflects that the Veteran was diagnosed with adjustment disorder with mixed disturbance of conduct and emotion in August 2004.  May 2008 private medical treatment record reflects a diagnosis of anxiety.  The treatment provider noted that the Veteran was taking Ambien and Wellbutrin.  June 2008 private medical record reflects a diagnosis of anxiety, depression, and ETOH.

January 2011 VA treatment records reflect a diagnosis of moderate anxiety and depression.  The Veteran reported that he had been medicated for anxiety and depression since 2003.  The Veteran reported his symptoms started in April 1986 due to troubles in school and family stressors.  He reported having difficulty attempting to pass a course in the military.  He experienced more anxiety in 1987 when serving in the Navy, due to adjustment to the military and family stressors.  He did not seek any mental health treatment at the time; however, the Veteran attended a Navy Alcohol and Dependency Program (NADSP).  In 1992, the Veteran relapsed and was re-referred to NADSP.  He reported that he did not get a diagnosis beyond alcohol abuse.  The Veteran reported that he was diagnosed with anger management and marital issues in 2003.  He then began seeing a psychiatrist, who diagnosed him with an anxiety disorder, and prescribed Wellbutrin.  The Veteran reported that in 2005, he stopped taking Wellbutrin, he had an anxiety attack and a breakdown due to family issues; and was laid off from work.  The Veteran took 6 weeks off from work for stress, at the time; he was in the Air Force Reserve.  The Veteran began taking Wellbutrin again, and as a result, he had issues with being worldwide qualified because he was taking Wellbutrin.  The Veteran reported that he retired from the Reserve in October 2010.

A November 2011 VA treatment record reflects treatment for anxiety and depression.  A December 2011 VA treatment record reflects treatment for adjustment disorder.

The Board finds that a VA examination is necessary to determine whether an acquired psychiatric disorder is etiologically related to any incident of military service, to include any qualifying period of ACDUTRA or INACDUTRA.

Accordingly, the case is REMANDED for the following action:

1. Verify the Veteran's periods of service in the United States Naval Reserve and the United States Air Force Reserve, including any actual periods (specific dates) of ACDUTRA and INACDUTRA.  Service records only providing points are not helpful in this regard.  All verified periods of service and responses received must be documented and associated with the claims file.

2. Determine whether the Veteran served in the Persian Gulf War.  If so, specify the dates and locations of the Veteran's service.

3. Contact the Naval Reserve Personnel Center, the Air Reserve Personnel Center, National Personnel Records Center (NPRC), and any other appropriate records repository, and request all available records of the Veteran's service in the United States Naval Reserve and the United States Air Force Reserve.  All efforts to obtain the Veteran's service treatment records should be documented.  If any records are unavailable, a formal finding should be issued.

4. Schedule the Veteran for a VA examination to ascertain the etiology of hypertension.  The claims file should be provided for the examiner's review.  Provide the examiner with the clearly enumerated list of the Veteran's periods of active duty, ACDUTRA, and INACDUTRA service and a copy of this Remand.  The examination report should indicate that the claims file was reviewed. 

a. Following the review of the claims file, the examiner should state whether hypertension is at least as likely as not (50 percent or greater likelihood) (i) incurred in or aggravated by active service; (ii) was manifest within one year of a period of active duty service; (iii) is a result of a disease or injury incurred or aggravated during a period or periods of ACDUTRA; or (iii) is a result of an injury incurred or aggravated during a period or periods of INACDUTRA; (iv) or is otherwise related to a period of qualifying service. 

b. The examiner should state whether the service treatment records, including a record documenting that the Veteran's blood pressure was measured at 140/96 in March 1995, is evidence of hypertension.

c. The examiner should state whether hypertension is at least as likely as not (50 percent or greater likelihood) (i) due to any medication prescribed in service including Seldane; or (ii) due to any medication prescribed during a period or periods of ACDUTRA or INACDUTRA, including Seldane.

A complete rationale should be provided for all opinions offered.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

6. Schedule the Veteran for a VA mental disorders examination.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be performed and all findings should be reported in detail.

a. The examiner should diagnose all current acquired psychiatric diagnosis, to include psychosis, anxiety, or any adjustment disorder.

b. The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any acquired psychiatric disorder was incurred in or aggravated by active service, a psychosis was manifest within one year of discharge from a qualifying period of active service, or is related to any incident of service, including the following incidents:

i. Adjusting to military life while married with small children in April 1986;

ii. Attempting to pass a course in the military in April 1986;

iii. Being exposed to tuberculosis in November 1990;

iv. Being hit on the head with a frying pan in August 1991.

The examiner should consider whether attending the Navy Alcohol and Dependency Program in July 1987 and June 1991, indicates that the Veteran had the onset of anxiety or any acquired psychiatric disorder in service.

c. The examiner should state whether any acquired psychiatric disorder other than posttraumatic stress disorder was at least as likely as not (50 percent or greater likelihood) (i) incurred in or aggravated as a result of any medication prescribed in service including Isoniazid Therapy (IHN), Seldane, or Darvocet; (ii) incurred in or aggravated as a result of any medication prescribed during a period or periods of ACDUTRA or INACDUTRA, including Isoniazid Therapy (IHN), Seldane, or Darvocet.

7. Following completion of the requested actions, the AMC/RO should readjudicate the claims.  If the claims remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




